Hall, Justice.
[Enoch Williams was indicted; one count in the indictment was for assault with intent to murder, and another *181for pointing a pistol at another. Defendant moved to quash the indictment, as containing a. misjoinder of counts. The motion was overruled. Defendant filed a plea in abatement, on the ground that four of the grand jurors who found the indictment were not qualified at that time to act. It was agreed that, at the time the grand jurors were drawn, they were qualified, but that a revision of the jury-box had been had and their names omitted before the indictment was found. The court struck the plea, on motion.
It is unnecessary to set out the evidence in detail. The jury found for the defendant guilty on the first count. He moved for a new trial, on the following among other grounds:
(1.) Because the court refused to quash the indictment.
(2.) Because the court struck the plea in abatement.
(3.) Because the court permitted the witness, R. J. Courtney, over the objections of defendant, to testify that while the train of cars was on the way from Millen to station 7-J-, the car-bell was being rung, and he (Courtney) went back into the negro car, and found that it was defendant ringing the bell, whose hand was then on the bell-rope, and that defendant was under the influence of liquor and acting in a disorderly manner, and was ordered by him (Courtney) to cease ringing the bell.—This testimony was objected to on the part of .the defendant, upon the ground that the same was irrelevant. [The testimony for the state showed that the defendant was drunk and disorderly on a train on which Courtney was the conductor; that he was told he would be put off if he did not desist; and that, on leaving the train, he fired at Courtney.]
(4.) Because the verdict was contrary to law and evidence.
The motion was overruled, and defendant excepted.]